361 S.W.3d 473 (2012)
Judith W. FINNEY, et al., Plaintiffs/Respondents,
v.
EBG HEALTH CARE I, INC., et al., Defendants/Appellant.
No. ED 96192.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
Husch & Blackwell, LP, JoAnn Sandifer, Gregory James Minana, Co-Counsel, and Sarah C. Hellmann, Co-Counsel, Clayton, MO, for Appellant, EBG Health Care I, Inc.
James Nelson Guirl II, Guirl Law Firm, St. Louis, MO, For Judith Finney, Sherman McQueen, Ida M. Paden, Brenda J. Wright, Harold K. McQueen, Gwendolyn M. Jones, Richard S. McQueen, Jr., and Sherida L. Smith.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.


*474 ORDER

PER CURIAM.
EBG Health Care I, Inc. appeals from the judgment entered after a jury verdict finding in favor of Judith W. Finney, Sherida Smith, Gwendolyn Jones, Ida Paden, Sherman McQueen, Richard McQueen, Jr., and Harold McQueen for $375,000 in damages on their claim for medical malpractice and wrongful death. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).